PER CURIAM
SAIF seeks review of an order of the Workers’ Compensation Board holding that claimant’s preexisting facio-scapulohumeral muscular dystrophy has been made worse by his employment and is therefore compensable.
 The Board found that claimant’s employment is the major contributing cause of the worsening of his preexisting condition. That finding is supported by substantial evidence. As amended by the legislature in 1995, ORS 656.802(2) provides:
“If the occupational disease claim is based on the worsening of a preexisting disease or condition pursuant to ORS 656.005(7), the worker must prove that employment conditions were the major contributing cause of the combined condition and pathological worsening of the disease.” (Emphasis supplied.)
The amendment is applicable to all cases pending on review. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995). The Board’s opinion does not make a determination as to whether employment conditions were the major contributing cause of claimant’s combined condition. Accordingly, the case is remanded for reconsideration.
Reversed and remanded for reconsideration.